Case 19-11644-amc         Doc 52    Filed 03/26/19 Entered 03/26/19 14:44:43              Desc Main
                                    Document     Page 1 of 2



DEMBO, BROWN & BURNS LLP
Kyle F. Eingorn, Esquire
1300 Route 73, Suite 205
Mount Laurel, NJ 08054
e-mail: keingorn@dbblegal.com
(856)354-8866
Attorney for Creditor, Lawrence M. Brown

                         UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF EASTERN PENNSYLVANIA



In re:                                              CHAPTER 11

CHERRY BROS., LLC,                                   Case No.: 19-11644-AMC

                Debtor.


In re:                                              CHAPTER 11

C. BROS. HOLDING, LLC,                               Case No.: 19-11643-AMC

                Debtor.




                ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

          PLEASE TAKE NOTICE that Dembo, Brown & Burns LLP, counsel for Lawrence M.

Brown, appears and demands, pursuant to Federal Rules of Bankruptcy Procedure 2001, 9007

and 9010 (b), that all notices given or required to be given in this case and all papers service or

required to be served in this case be given to and served upon the undersigned attorneys on its

behalf, at the address set forth:

                                     Kyle F. Eingorn, Esquire
                                    Dembo, Brown & Burns LLP
                                     1300 Route 73, Suite 205
                                      Mount Laurel, NJ 08054
                                      Phone: (856) 354-8866
                                       Fax: (856) 354-0971
Case 19-11644-amc        Doc 52    Filed 03/26/19 Entered 03/26/19 14:44:43              Desc Main
                                   Document     Page 2 of 2



          PLEASE TAKE FURTHER NOTICE, that the foregoing demand includes not only the

notices of papers referred to in the Federal Rules of Bankruptcy Procedures specified above, but

also without limitation, orders and notices of any application, motion, petition, pleading, request,

complaint or demand, whether formal or informal, whether written or oral and whether

transmitted or conveyed by mail, delivery, telephone, telefax or otherwise which affect or seek to

affect in any way the Debtor or property or proceeds in which the Debtor may claim an interest.

                                                      DEMBO BROWN & BURNS LLP
                                                      Counsel for Lawrence W. Brown


                                                 By: /s/ Kyle F. Eingorn
                                                     Kyle F. Eingorn, Esquire
Dated: March 26, 2019
